UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940, and in connection with such notification of registration submits the following information: Name: Tekla World Healthcare Fund Address of Principal Business Office (No. & Street, City, State, Zip Code): 2 Liberty Square, 9th Floor Boston, MA 02109 Telephone Number (including area code): (617) 772-8500 Name and Address of agent for service of process: DANIEL R. OMSTEAD, Ph.D. 2 Liberty Square, 9th Floor Boston, MA 02109 COPIES TO: JOSEPH R. FLEMING, ESQ. Dechert LLP One International Place, 40th Floor 100 Oliver Street Boston, MA 02110 CHECK APPROPRIATE BOX: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A:YES [X]NO [] SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this notification of registration to be duly signed on its behalf in the City of Boston and State of Massachusetts on the 6th day of March, 2015. Tekla World Healthcare Fund /s/ Daniel R. Omstead By: Daniel R. Omstead Title: Trustee Attest: /s/ Laura Woodward By: Laura Woodward Witness
